Citation Nr: 1524448	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  09-30 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected pes planus.

2.  Entitlement to service connection for a bilateral ankle disability, to include as secondary to service-connected pes planus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1983. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Oakland, California (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2015.  A transcript of that hearing is associated with the claims file.

In April 2015, the Veteran submitted additional evidence in support of his claims with a waiver of RO review.  38 C.F.R. § 20.1304 (2014).

The issue of entitlement to service connection for a bilateral ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The probative competent evidence of record does not demonstrate that the Veteran has been diagnosed with a chronic low back disability during the pendency of the appeal.


CONCLUSION OF LAW

The criteria for service connection for a disability of the low back are not met.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  Prior to the initial adjudication of the Veteran's claim, a letter dated in April 2008 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA medical treatment records, identified private treatment records, and Social Security Administration records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Additionally, the Veteran underwent VA examinations in October 2009 and October 2010, and the Board finds the examination reports provided to be adequate in this case, as they are based upon a review of the claims file, an interview of the Veteran, and a physical examination of the Veteran.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The undersigned in this case specifically identified to the Veteran, prior to his testimony, the issue on appeal and specifically identified the intended focus of the testimony via questions to the Veteran.  Additionally, the Veteran demonstrated actual knowledge of what was needed, and provided the appropriate testimony to further clarify all lay bases of evidence.  The undersigned also asked questions to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  Accordingly, the Board finds that the undersigned substantially complied with the duties set forth in 38 C.F.R. 3.103(c)(2); any error in notice or assistance by the VLJ at the April 2015 Board hearing constitutes harmless error.

There is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service connection may be established for a disability resulting from disease or injury which was clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009).

Service connection may be established on a secondary basis for a disability which is shown to be proximately due to, the result of, or chronically aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In this case, the Veteran seeks entitlement to service connection for a low back disability.  He has put forth two theories of entitlement to service connection for this disability.  First, the Veteran alleges that he incurred an injury during service in which he fell from the top of a deuce and a half vehicle, injuring his low back.  He testified that he sought medical treatment at a hospital on the base at Fort Dix, New Jersey, and that he received a profile for reduced physical activity thereafter.  In the alternative, the Veteran contends that his alleged low back disability was caused or aggravated by his service-connected pes planus.

The record reflects that the Veteran filed his current claim to establish service connection for a low back disability in January 2008. 

VA treatment records from 2007 through 2014 reflect complaints of low back pain; however, the records do not reveal a diagnosis of a low back or right ankle disability.  Similarly, Social Security Administration records reflect complaints of low back pain, but fail to show a diagnosed disability.

In October 2009, the Veteran underwent a VA examination.  He reported low back pain, which he has experienced since an in-service injury when he jumped off of a truck.  He noted his belief that his low back pain was related to his service-connected pes planus.  The Veteran described his pain as an achy discomfort which was localized primarily on the left side without any radiation down the legs.  He indicated that he used a brace and walker at times, and that periodic flares resulted in treatment with muscle relaxers and anti-inflammatories.  Physical examination revealed the Veteran to walk with an antalgic gait with a limp to the left.  There was some focal tenderness to palpation at the L1-L2 region with some paraspinal muscle tenderness on the left lateral side.  There was no obvious muscle spasm and no tenderness to palpation of the sacroiliac joints.  Straight leg raises were negative, bilaterally, and there was no muscular atrophy.  Sensory examination was intact.  Range of motion showed flexion to 90 degrees, extension to 15 degrees, rotation to 20 degrees, bilaterally, and lateral flexion to 20 degrees, bilaterally.  The Veteran was capable of doing three repetitions without evidence of fatigability, lack of coordination, and loss of endurance.  X-rays of the spine showed anatomic alignment and normal vertebral body heights and disc spaces.  There were no significant degenerative changes, and there was no dextroscoliosis.  The examiner indicated that it was possible that the Veteran's lower back discomfort developed as a result of the bilateral foot condition, but that it would be "mere speculation" to make that association.  The examiner diagnosed "lower back discomfort due to lower extremity pain and pes planus."

The Veteran underwent another VA examination in October 2010.  The Veteran reported back pain with constant muscle spasms and popping.  He noted a feeling of warmth in his legs and back.  He reported that he used pain medication regularly, which included ibuprofen and oxycodone.  He indicated that the back pain did not radiate down the lower extremities, but that he had a feeling of spasms all over.  He also noted generalized weakness.  Physical examination showed that the Veteran walked with a wider base and on tandem gait, lost his balance.  Range of motion of the lumbar spine was almost 0 degrees, as the Veteran expressed pain and did not move in any direction when asked to move forward in the standing position.  However, the Veteran was able to sit down with ease and get up with ease with no trunk guarding during the interview.  Rotation motions were also 0 degrees.  There was no specific point of tenderness, as the Veteran endorsed tenderness over the entire back.  A Deluca examination was not possible, as the Veteran did not bend at all when asked to perform range of motion studies.  The examiner diagnosed "[l]ow back pain of undetermined etiology."  The examiner noted that the Veteran's back condition was "not even diagnosed as a specific pathology," and that there was no evidence of degenerative changes in the lumbar spine.  The examiner noted a belief that the back condition was not caused by pes planus.

In a February 2011 letter, Dr. Peddi, a VA physician, noted that the Veteran experienced chronic pain of his back.  In a January 2012 letter, Dr. Peddi noted that the Veteran had "several chronic permanent orthopedic back/leg and foot conditions" and that his symptoms included pain and functional limitation.  Dr. Peddi did not render a diagnosis related to the Veteran's back pain.  In a July 2014 letter, Dr. Peddi stated that the Veteran experienced chronic back pain.  

After a thorough review of the evidence of record, the Board concludes that service connection for a low back disability is not warranted.  There is no medical evidence showing that the Veteran has a low back disability now or at any time during the appeal period.  Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation); see also McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (holding that the requirement of a current disability is met when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim); see also Romanowsky v. Shinseki, No. 11-3272 (Vet. App. May 9, 2013).  While there are reports of pain, there is no diagnosis of a low back disability associated with that pain.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  In that regard, the October 2010 VA examiner specifically noted that, although there was pain, there was no underlying diagnosed pathology.

While the Veteran also reported symptoms of low back pain, the Veteran has not been shown to have had any medical training, and is therefore not competent to offer a diagnosis or causation opinion on such a complex medical matter as to whether his symptoms constitute a diagnosed low back disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board accepts that the Veteran is competent to report symptoms of low back pain, but in the absence of a medical diagnosis, the Veteran's lay statements of symptoms are not sufficient to constitute a diagnosed disability.

As there is no competent evidence of record reflecting a currently diagnosed low back disability, the Veteran's claim for entitlement to service connection cannot be substantiated.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is also no diagnosis of a low back disability at any point during the claim or appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is met when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).  For these reasons, the Veteran's claim must be denied.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a low back disability is denied.


REMAND

The Veteran underwent a VA examination with regard to his claimed bilateral ankle disorder in October 2010.  However, review of the opinion reflects that it is inadequate in this case.  Initially, the Board notes that the medical evidence of record documents the Veteran's complaints of ankle pain.  Although X-rays have not documented any orthopedic abnormality, VA treatment records from 2007 reflect diagnoses of posterior tibial tendon dysfunction.  While the October 2010 VA examiner noted that there was tendonitis in the Veteran's ankles, the examiner concluded that there was "no specific ankle pathology or ankle joint pathology" but that his pain "extending around the ankles, . . . is due to pes planus."  It is unclear to the Board whether the VA examiner believes the Veteran to have a diagnosed tendon dysfunction in the ankles which is etiologically related to his service-connected pes planus, or whether the examiner believes the symptoms to be a component of the Veteran's service-connected pes planus.  Accordingly, the Veteran should undergo a new VA examination to determine the existence and etiology of any tendon or ligament disability of the ankles.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an appropriate VA examination to determine the existence and etiology of all ankle disorders found.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the report that the claims file has been reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated diagnostic tests and studies must be accomplished.  Following a complete review of the evidence of record, to include the service treatment records, the Veteran's lay statements regarding the symptoms that he experienced during service and since service discharge, as well as the post-service medical evidence showing diagnoses of posterior tibial tendon dysfunction, the examiner must provide the following opinions:

*Does the Veteran currently have a chronic ankle disability, to include posterior tibial tendon dysfunction, or another tendon or ligament disorder?

*If the Veteran does have a diagnosed ankle disorder, is it at least as likely as not (a 50 percent probability or greater) that any diagnosed ankle disorder is related to the Veteran's military service?

*Is it at least as likely as not that any diagnosed ankle disability was caused or aggravated by the Veteran's service-connected pes planus?  "Aggravation" is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms.

The examiner must provide a complete and comprehensive explanation for all opinions provided.  If the examiner cannot state an opinion without resorting to speculation, the examiner must explain the reasons why an opinion would require speculation.

2.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014). 

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claim must be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


